           Case 3:19-cv-06025-BJR Document 100-4 Filed 03/29/21 Page 1 of 2




Exhibit 3: Publications and Presentations
Whitman vs State Farm Milliman Report
Craig Reynolds Publications List

       1. “Tax Reform Impacts on Life Insurance Pricing and Profitability”, Product Matters!, Jun
          2018

       2. “Loss Recognition Practice Survey”, Milliman Insights Article, Nov 2017

       3. “Industry Preparedness and Impact of FASB Targeted Improvements”, The Financial
          Reporter, Sept 2017

       4. “Proposed Changes to US GAAP: An impact analysis of proposed targeted
          improvements”, Milliman Article, Jun 2017

       5. “Giving Back by Helping Future Actuaries”, The Actuary Magazine, Apr 2016

       6. “Embracing Diversity and Inclusion”, The Actuary Magazine, Feb 2016

       7. “Five Essential Ideas for 2016”, The Actuary Magazine, Dec 2015

       8. “Letter from SOA President Craig Reynolds to American Academy of Actuaries
          Congratulating on 50th Anniversary”, Society of Actuaries Presentation, Nov 2015

       9. “Model Efficiency Study Results”, SOA Research Report, Nov 2011

       10. “Tax reform impacts on life insurance pricing and profitability”, Milliman Insights Article,
           Feb 2014

       11. “Modelling: A workable model”, Milliman Insights Article, Dec 2010

       12. “Model compression and stochastic modeling”, Milliman Insights Article, Jun 2010

       13. “Cluster Modeling: A New Technique To Improve Model Efficiency”, CompAct, Jul 2009

       14. “Replicating portfolios”, Milliman Insights Article, Nov 2009
           ,
       15. “Nested Stochastic Pricing: A Case Study”, Product Matters, Oct 2008

       16. “Cluster analysis: A spatial approach to actuarial modeling”, Milliman Insights, Aug 2008

       17. “Nested Stochastic Pricing: The Time Has Come”, Product Matters, Jun 2008

       18. “Hedging interest Rate Risk in Traditional Life and Health Products”, Risks & Rewards,
           Feb 2008

       19. “Interest Rate Hedging on Traditional Life and Health”, Society of Actuaries Research
           Project, Sep 2007
         Case 3:19-cv-06025-BJR Document 100-4 Filed 03/29/21 Page 2 of 2



    20. “Frozen-Entry-Age Term Life Policies in Brazil: Learning to Deal with Long-Term

    21. Risk the Hard Way” International Section News, Issue No. 41, April 2007


Craig Reynolds Presentation List1

    1. “Session 030: Societal Impact of Actuarial Work”, Society of Actuaries Presentation, Jan
       2020

    2. “Session 79 - Professionalism Debate”, Society of Actuaries Presentation, Aug 2019

    3. “Product Taxation Update”, Society of Actuaries Presentation, May 2018

    4. “Inforce Management: Professionalism Implications", Caribbean Actuarial Association
       Presentation, November, 2017

    5. “GAAP Issues”, Society of Actuaries Presentation, Sep 2004

    6. “Introduction to Embedded Value”, Society of Actuaries Presentation, Sep 2003

    7. “Penetrating the Great Wall of China”, Society of Actuaries Presentation,, Oct 2000

    8. “Management Uses of Cash-Flow Testing”, Society of Actuaries Presentation, Sep 1998

    9. “Capitalizing On The Financial Reporting Process: What Does GAAP Tell US?”, Society
       of Actuaries Presentation, Jun 1998

    10. “Dynamic Financial Condition Analysis Update”, Society of Actuaries Presentation, Jan
        1998

    11. “Dynamic Financial Condition Analysis Update”, Society of Actuaries Presentation,, Oct
        1997

    12. “Current Issues in Life Insurance Pricing”, Society of Actuaries Presentation,, Oct 1997

    13. “Forum on Dynamic Solvency”, Society of Actuaries Presentation,, May 1994

    14. “Dynamic Solvency Task Force”, Society of Actuaries Presentation,, Oct 1993

    15. “SFAS 97”, Society of Actuaries Presentation,, May 1993

    16. “Financial Management of a Diverse Portfolio of Liabilities”, Society of Actuaries
        Presentation, Apr 1991




1
 Does not include dozens of presentations to employers, actuarial clubs, and actuarial associations on matters
related to my responsibilities as an officer of the SOA, generally not on technical topics.
